United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 20-3082                                                September Term, 2020
                                                                     1:16-cr-00018-TFH-1
                                                      Filed On: June 28, 2021
United States of America,

              Appellee

       v.

Michael Lawrence Rosebar,

              Appellant


            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

       BEFORE:       Tatel, Pillard, and Walker, Circuit Judges

                                    JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the briefs filed by the parties. See Fed. R. App. P.
34(a)(2); D.C. Cir. Rule 34(j). Upon consideration of the foregoing, as well as the
emergency motion for release pending appeal and the opposition thereto, the motion to
dismiss, and the motion to vacate the conviction and dismiss the indictment, it is

        ORDERED AND ADJUDGED that the motion to dismiss be denied and that the
district court’s order filed November 2, 2020, be affirmed. The district court did not err
in denying appellant’s request for release. It is

      FURTHER ORDERED that the emergency motion for release pending appeal be
dismissed as moot. It is

       FURTHER ORDERED that the motion to vacate the conviction and dismiss the
indictment be denied. Appellant alleges in that motion that his conviction is unlawful.
However, to bring such a challenge, a litigant “must file a motion under 28 U.S.C.
§ 2255 in ‘the court which imposed the sentence to vacate, set aside or correct the
sentence.’” Day v. Trump, 860 F.3d 686, 691 (D.C. Cir. 2017) (quoting 28 U.S.C.
§ 2255).

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 20-3082                                                September Term, 2020

of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk




                                          Page 2